Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellor (US 4832804).
As regarding claim 1, Mellor discloses the claimed invention for a dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber (3 of fig. 4) having an inlet (6) through which dirt-laden fluid enters the chamber and an outlet (4) through which cleansed fluid exits the chamber; and a disc (17, 17a) located at the outlet, the disc being arranged to rotate about a rotational axis, and comprising holes (19a of fig. 6) running from an upstream face to a downstream face through which the cleansed fluid passes, wherein: each hole has a tapered portion (19a of fig. 6) which narrows from an upstream end to a downstream end thereof.
As regarding claim 7, Mellor discloses all of limitations as set forth above.  Mellor discloses the claimed invention for wherein when viewed normal to the disc, each hole is elongate and defines a longitudinal axis which runs within the plane of the disc (fig. 6).
As regarding claim 9, Mellor discloses all of limitations as set forth above.  Mellor discloses the claimed invention for wherein the longitudinal axis of each hole is inclined relative to the radial direction of the disc (fig. 6).
As regarding claim 11, Mellor discloses all of limitations as set forth above.  Mellor discloses the claimed invention for wherein each hole has a tapered portion which narrows from an upstream end to a downstream end thereof (fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mellor (US 4832804).
As regarding claim 3, Mellor discloses all of limitations as set forth above.  Mellor discloses the claimed invention except for wherein the tapered portion of each hole includes a fillet surface.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
Allowable Subject Matter
Claims 14-15 are allowed.
Claims 2, 4-6, 8, 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for wherein the tapered portion of each hole includes a chamfer surface positioned at the intersection between the hole and the upstream face of the disc (claim ), wherein each hole includes a reverse-tapered portion downstream of the tapered portion, the reverse-tapered portion widening from an upstream end to a downstream end thereof (claim 4), or wherein: the disc is configured to rotate in a predetermined direction about the rotational axis; each hole intersects the upstream face of the edge at a mouth which has a leading edge and a trailing edge; and a forward part of the tapered portion, which is at or adjacent the leading edge, is steeper than a rearward part of the tapered portion, which is at or adjacent the trailing edge (claim 5), wherein: the holes are distributed over at least first and second regions of the disc, the second region being radially outward of the first region; and the porosity of the second region is higher than the porosity of the first region (claim 6), wherein the longitudinal axis of each hole is curved (claim 10), wherein: the disc is arranged to rotate in a predetermined direction about the rotational axis; and when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non-perpendicular to the disc (claim 12), or a vacuum cleaner comprising a dirt separator (claim 14), in combination with the other recited structural limitations.
Claims 8, 13 and 15 depend on claims 6, 12, 14; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773